Citation Nr: 0714431	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  99-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disability 
manifested by chronic joint and muscle pain, to include as 
due to undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

4.  Entitlement to service connection for psychiatric 
disability, to include as due to undiagnosed illness or a 
medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for memory impairment, 
to include as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

6.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

7.  Entitlement to service connection for impaired 
concentration, to include as due to undiagnosed illness or a 
medically unexplained chronic multisymptom illness.

8.  Entitlement to service connection for mouth ulcers, to 
include as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had inactive duty for training from November 1977 
to June 1978 and active duty from November 1990 to May 1991, 
including service in the Southwest Asia theater of operations 
from December 1990 to April 1991.  He also had service in the 
reserves.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 1999, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of this hearing is 
associated with the claims folders.

In July 2001, the Board remanded this case for further 
evidentiary development.  The requested development was not 
fully accomplished.  The case has now been returned to the 
Board for further appellate consideration.   

The issues of entitlement to service connection for 
hypertension and service connection for headaches and a 
psychiatric disability, to include as due to undiagnosed 
illnesses, are addressed in the remand that follows the order 
section of this decision. 


FINDINGS OF FACT

1.  The veteran's right shoulder and bilateral knee pain have 
been attributed to known clinical diagnoses; a disability of 
the ankles, low back, and neck is not objectively shown to 
have existed for six months or more or shown to have existed 
for intermittent episodes of improvement and worsening over a 
six month period; no objective evidence or independently 
verifiable indicators of a disability of the veteran's left 
shoulder, elbows, wrists, and toes is shown; a disability 
manifested by chronic joint and muscle pain was not present 
in service and is not etiologically related to active 
service.

2.  The veteran does not have a memory disability.

3.  The veteran's chronic fatigue was not present in service 
and is not etiologically related to active service.

4.  The veteran does not have a concentration disability.

5.  The veteran's mouth ulcers were not present in service 
and are not etiologically related to active service.

CONCLUSIONS OF LAW

1.  A disability manifested by chronic joint and muscle pain 
was not incurred in or aggravated by active service, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

2.  Memory impairment was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 1118 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  Chronic fatigue was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  .  38 U.S.C.A. §§ 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  Impaired concentration was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
such service may not be presumed.  .  38 U.S.C.A. §§ 1110, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  Mouth ulcers were not incurred in or aggravated by active 
service, and their incurrence or aggravation during such 
service may not be presumed.  .  38 U.S.C.A. §§ 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The originating agency provided the veteran with the notice 
required under the VCAA, to include notice that he should 
submit any pertinent evidence in his possession, by letters 
mailed in April 2002, February 2003, and November 2005.  The 
veteran was also provided with the requisite notice with 
respect to the disability-rating and effective-date elements 
of his claims in a March 2006 letter.  Therefore, the Board 
is satisfied that the requirements of the notice provisions 
of the VCAA have been met, and there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service and reserve medical 
records as well as VA and private treatment records.  The 
originating agency also afforded the veteran appropriate 
examinations.  While the report of the VA joints examination 
conducted in August 2002 does not reflect that the examiner 
reviewed the claims files as instructed in the Board's July 
2001 Remand, the Board finds that the veteran is not 
prejudiced by this omission.  It is recognized that the 
veteran is a "Persian Gulf veteran."  The issue is whether 
the veteran has a qualifying chronic disability.  At that 
particular examination, the physical exam was negative.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of his claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
November 2006.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.317 (2006), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2006).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) (2006).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2006).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity is measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(4) (2006).    

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Chronic Joint and Muscle Pain

Evidence

Records from Univera of Central New York note that the 
veteran injured his right knee in May 1990.  The assessment 
was right knee strain/possible internal derangement.  In 
March 1992, the veteran complained of right shoulder pain 
that had been present on and off for the past four years, and 
that had been aggravated recently.  The examiner noted an 
assessment of chronic right shoulder pain that appeared to be 
due to bursitis or minor intraspinatus tendonitis.  A 
November 1992 record notes that the veteran complained of 
general joint pain and muscle pain.  He complained of 
crackling in his knees when he bended them.  The physical 
examination revealed some limitation of motion on abduction 
of the right shoulder with pain.  The knees were noted as 
normal with some crepitus.  The examiner provided an 
assessment of bursitis of the right shoulder.  A May 1994 
record shows that the veteran continued to complain of pain 
in his knees and now complained of pain on the top of his 
left foot and "grating" in his ankles.  The physical 
examination only revealed crepitation in his right ankle 
although the assessment noted was questionable chondromalacia 
of the patella.  

The service and reserve medical records only include a 
September 1994 and a  November 1996 Annual Certificate of 
Physical Condition that shows that the veteran complained of 
pain in his knees. 

An April 1995 VA Persian Gulf examination report shows that 
the veteran complained of constant joint pains that moved 
around sometimes in his elbows, toes, and knees.  After an 
examination, the examiner reported an impression of no 
physical abnormalities.  On re-evaluation in July 1995, the 
examination revealed no joint swelling, redness, or 
tenderness.   

An October 1996 VA treatment record notes that the veteran's 
complaints included occasional low back pain.   

An August 1997 VA general examination report shows that the 
examiner reviewed the claims files.  The examiner noted an 
assessment of no physical evidence of other abnormalities 
referable to the veteran's complaints of joint pain at this 
time. 

The September 1997 VA examination report shows that the 
examiner reviewed the claims files.  The veteran complained 
of muscle aches and pain in his knee joints, ankle joints, 
and shoulder joints.  The physical examination revealed joint 
space tenderness to deep palpation and some loss of 
dorsiflexion in the ankles, crepitus on range of motion of 
the knees, some tenderness to palpation of the supraspinatus 
muscle, and pain on external rotation and some loss of motion 
on abduction with crepitus in the right shoulder.  Manual 
muscle testing of the lower extremities revealed no weakness, 
and there was no sensory loss.  None of the trigger points 
involved with fibromyalgia was positive on testing and the 
examiner could not elicit deep muscle tenderness.  The 
examiner commented that the veteran did have crepitus in the 
knees, with symptoms consistent with patellofemoral syndrome.  
The examiner also indicated that the veteran had right 
shoulder impingement syndrome.  In an addendum, the examiner 
reported that X-rays of the shoulders and ankles were 
negative, but there was slight narrowing symmetrically in 
each medial joint space in the knees.  The radiology report 
indicates that the positive X-ray findings associated with 
the knees probably represented very early degenerative 
changes.  

A November 1997 VA rheumatologic examination report shows 
that the veteran reported that several months after his 
service in the Persian Gulf, he noticed the onset of 
discomfort in his elbows, wrists, and ankles.  The 
examination revealed good range of motion in "all areas" 
without any obvious restriction; back motion was full.  There 
were no trigger or tender points noted that would be typical 
of fibromyalgia.  In an addendum dated in December 1997, Dr. 
J.R. reported that the veteran's rheumatoid factor was 1:40, 
and therefore, more likely than not, not significant.  In 
another addendum, E.P., ANP reported that the antinuclear 
antibody test was negative. 

Records from Health Services Association dated from October 
1995 to September 2000 appear to show that the veteran 
complained of neck pain in December 1997.  

Records from Univera of Central New York show that the 
veteran complained of right shoulder and low back pain in 
November 2001.  The assessment was pain in the right shoulder 
most likely associated with tendonitis.  Dr. S.K. noted that 
nurse S.S. was the veteran's primary care provider.  A 
November 2001 record notes that the veteran reported that the 
onset of lumbar pain was on November 24, 2001.  He denied any 
particular injury, but acknowledged that he had been doing a 
lot of yard work.  The examination was normal.  S.S. reported 
an assessment of lumbar strain.  

Records from North Syracuse Health Center indicate that an 
examination of the veteran's neck was negative in April 2002.

An April 2002 report from Dr. J.F. notes that the veteran 
complained of low back, right shoulder, and bilateral knee 
pain.  The physical examination revealed no restriction other 
than generalized stiffness of the cervical spine.  An 
assessment of minor cervical dysfunction was noted.  

The August 2002 VA joints examination report notes that the 
veteran complained of pain in his shoulder joints, neck, low 
back, knees, and ankles.  The examiner reported that the 
physical examination was normal, and that the veteran did not 
have any pain in his joints on the current exam.  The 
examiner maintained that he could not ascribe any physical 
diagnosis nor attribute any physical impairment to any of 
these findings.  The examiner added, however, that the 
disturbing part was that the veteran did have intermittent 
pain in these joints.  The examiner reported that the veteran 
had had numerous work-ups by his private physicians for his 
complaints without any specific causative etiology being 
documented.  

A June 2003 VA mental examination report shows that the 
veteran reported that he sustained a fracture of the left 
tibia and fibula.  Records from Dr. W.S. of Plank Road 
Medical Center dated from March 2002 to June 2005 note that 
the veteran had deep vein thrombosis and post phlebitic 
syndrome of the left leg secondary to the tibia/fibula 
fracture.  A March 2005 record notes an assessment of post-
traumatic changes of the left knee and ankle, but in 
connection with the earlier injury.  

In statements dated in August 1996, December 2004, and 
January 2005, friends of the veteran and his wife reported 
that since the veteran's return from the Persian Gulf, he had 
suffered from joint pain.  

Analysis

The veteran is seeking service connection for a disability 
manifested by chronic joint and muscle pain on the basis that 
it is due to his service in the Persian Gulf.  He contends 
that he has joint and muscle pain in his shoulders, knees, 
ankles, low back, elbows, wrists, toes, and neck. 

Private treatment records and VA examination reports show 
that the pain associated with the veteran's right shoulder 
has in the past been attributed to known clinical diagnoses 
of bursitis, right shoulder impingement syndrome, and 
tendonitis.  At the most recent VA examination conducted in 
August 2002, the examiner could not ascribe any physical 
diagnosis nor attribute any physical impairment associated 
with the right shoulder.  Thereafter, there is no objective 
evidence or independently verifiable indicators of a right 
shoulder disability.  Thus, whether the earlier diagnosed 
right shoulder disorders represented a chronic condition or 
separate and distinct episodes of injury to the right 
shoulder, the evidence fails to show that the veteran has a 
qualifying chronic disability of the right shoulder due to an 
undiagnosed illness or unexplained multisymptom complex.

Private treatment records and VA examination reports further 
show diagnoses of chondromalacia and patellofemoral syndrome 
of the knees earlier on.  X-rays of the knees revealed early 
degenerative changes.  As the pain in the veteran's knees has 
been attributed to known clinical diagnoses, he does not have 
a bilateral knee disability due to an undiagnosed illness.  

As for pain in the veteran's ankles, low back, and neck, 
joint space tenderness with some loss of dorsiflexion in the 
ankles was demonstrated on VA examination in September 1997, 
but not replicated on any subsequent examination.  Lumbar 
strain was diagnosed in November 2001, but no objective 
findings were reported at this examination or prior to or 
subsequent to this examination.  Generalized stiffness of the 
cervical spine was demonstrated on private examination 
conducted in April 2002 and minor cervical dysfunction was 
diagnosed at that time, but no objective findings were 
reported replicated on any subsequent examination.  Thus, a 
disability of the ankles, low back, and neck is not 
objectively shown to have existed for six months or more or 
shown to have existed for intermittent episodes of 
improvement and worsening over a six month period.  As such, 
the veteran does not have qualifying chronic bilateral ankle 
disability, low back disability, and neck disability due to 
an undiagnosed illness or unexplained multisymptom disease.  

As for pain in the veteran's left shoulder, elbows, wrists, 
and toes, no objective evidence or independently verifiable 
indicators of these claimed disabilities is shown.  Thus, the 
veteran does not have qualifying chronic disabilities of the 
left shoulder, elbows, wrists, and toes due to an undiagnosed 
illness.  

Additionally, the service medical records are absent any 
complaints, treatment, or diagnosis of a disability 
manifested by chronic joint and muscle pain.  There is also 
no competent medical evidence that a disability manifested by 
chronic joint and muscle pain is etiologically related to the 
veteran's military service.  Consequently, service connection 
for the claimed disability is also not warranted on a direct 
basis.  

Memory and Concentration Impairment

Evidence 

The service and reserve medical records are negative for 
complaints referable to the veteran's memory and 
concentration.  

Records from Univera of Central New York include the record 
of a March 1995 general evaluation that notes that the 
veteran complained of memory loss for the past two years.

A July 1995 VA mental examination report notes that the 
veteran's attention span and concentration were "fairly 
intact."  He had good memory testing.  

An August 1997 VA mental examination report shows that the 
examiner reviewed the claims files.  On mental exam, the 
examiner reported that the veteran's recent and remote memory 
were grossly intact.  

The August 2002 VA mental examination report shows that the 
examiner reviewed the claims files.  The examiner reported 
that the veteran did well on simple tasks of concentration 
and short-term memory during mental status testing.  The 
examiner acknowledged, however, that the veteran complained 
that with more complex tasks or when he was attempting to 
multitask, he experienced disruption in his concentration.  
The veteran indicated that he had to carry a little notebook 
to help him remember things.  The examiner opined that the 
veteran's depression was not the cause of his medical 
condition or any related cognitive problem such as 
concentration and memory impairment.  

A June 2003 VA mental examination report shows on mental 
exam, the veteran's immediate recall was intact, and memory 
for remote events appeared to be consistent with the record.  

The veteran was referred for a September 2003 
neuropsychological evaluation of his memory and concentration 
capabilities as part of a compensation and pension exam in 
September 2003.  The veteran denied significant difficulties 
at work secondary to his reported cognitive changes.  He 
denied receiving any disciplinary actions resulting from an 
inability to complete his job.  He reported that he had been 
taking Ginko Biloba, and he believed that this had helped his 
memory and concentration.  Dr. R.F. administered several 
tests.  Dr. R.F. concluded that the veteran's cognitive 
functioning was within normal limits.  Dr. R.F. noted that 
testing did reveal mild evidence of reduced divided 
attention, that could easily be explained by his mild 
depression, chronic pain, and fatigue, and likely accounted 
for his self-perception of reduced mental capacity in daily 
life.  Dr. R.F. noted that it was possible that an 
improvement in mood might result in reduced pain and fatigue 
which might in turn improve the veteran's concentration.  The 
examiner noted that she reviewed the veteran's records.

In statements dated in August 1996, December 2004, and 
January 2005, friends of the veteran and his wife reported 
that since the veteran's return from the Persian Gulf, he had 
suffered from memory problems.  

Analysis

The veteran contends that he has memory impairment and 
impaired concentration as the result of his service in the 
Persian Gulf.  

The veteran underwent extensive testing in 2002 and 2003 for 
purposes of determining whether the veteran's reported 
symptoms of impaired memory and concentration were clinically 
significant.  While testing revealed mild evidence of reduced 
divided attention, Dr. R.F. nonetheless concluded that the 
veteran's cognitive functioning was within normal limits.  
Thus, a current chronic disability is not shown.  The Board 
recognizes the sincerity of the veteran's belief in the 
merits of his claim; however, unsupported by objective 
evidence perceptible to an examining physician, or other, 
non-medical indicators that are capable of independent 
verification, the veteran's personal belief cannot form a 
factual basis for granting a claim based on service in the 
Persian Gulf.  Accordingly, as no current disability is 
shown, service connection is not warranted for memory 
impairment and impaired concentration.  

Chronic Fatigue

Evidence

The service and reserve medical records are negative for 
complaints referable to chronic fatigue.

An April 1995 VA Persian Gulf examination report with a July 
1995 re-evaluation, records from Univera of Central New York 
dated in March 1995, and VA examination reports dated in 
August 1997, show that the veteran complained of fatigue.  

Records from Health Services Association include a September 
1997 record that notes that the veteran had fatigue related 
to Gulf War Syndrome but was not being treated for this 
ailment through VA.   

The August 2002 VA mental examination report shows that the 
examiner reviewed the claims files.  The examiner noted that 
the veteran presented with episodes of poor motivation and 
decreased energy that the examiner noted to some extent, 
might be related to his physical problems.  

The September 2002 VA chronic fatigue syndrome examination 
report shows that the examiner reviewed the claims files.  
The examiner noted that information from the private doctor 
progress notes did not meet the criteria for chronic fatigue 
syndrome or a Gulf War illness at this time.  The examiner 
then noted that if symptoms persisted after further care, 
evaluation, and follow-up with his private doctors, then one 
might consider an "undiagnosed illness" related to Gulf 
War.  

In an October 2006 letter, Dr. W.S. reported that he had been 
the veteran's primary care physician since April 2002.  Dr. 
W.S. reported that the veteran had been followed for chronic 
fatigue, which was not secondary to organic causes.  

In statements dated in August 1996, December 2004, and 
January 2005, friends of the veteran and his wife reported 
that since the veteran's return from the Persian Gulf, he had 
suffered from fatigue.  

Analysis

The veteran contends that he has fatigue as the result of his 
service in the Persian Gulf.  

The August 2002 VA examiner maintained that the veteran's 
episodes of poor motivation and decreased energy might be 
related to the veteran's physical problems, and the September 
2002 VA examiner indicated that the veteran symptoms did not 
meet the criteria for chronic fatigue syndrome or a Gulf War 
illness.  In addition, the veteran's treating physician, Dr. 
W.S., reported that the veteran's chronic fatigue was not 
secondary to organic causes.  Although a September 1997 
treatment record shows that S.S., RPA, C noted that the 
veteran's fatigue is related to Gulf War Syndrome, this 
assessment is based on a history provided by the veteran, and 
is countered by the three foregoing physicians' opinions to 
the contrary.  As such, the evidence preponderates against 
the veteran's claim that his fatigue is due to an undiagnosed 
illness or an unexplained multi-symptom illness.  

Additionally, the service medical records are absent any 
complaints, treatment, or diagnosis of fatigue.  There is 
also no competent medical evidence, with the exception of the 
September 1997 record discussed above, that the veteran's 
fatigue is etiologically related to the veteran's military 
service.  As noted above, the September 1997 opinion is based 
on history provided by the veteran.  None of the physicians 
who have examined or treated the veteran for fatigue have 
attributed it to his military service.  Therefore, service 
connection for chronic fatigue is also not warranted on a 
direct basis.  

Mouth Ulcers

Evidence 

An April 1995 VA Persian Gulf examination report and July 
1995 addendum show that the veteran complained of cold sores.

The service and reserve medical records include a December 
1995 record that shows that the veteran complained of fever 
blisters and cold sores around his mouth that had been 
present for the past four years since his Saudi deployment.  
The physical examination revealed open sores on the left side 
of the veteran's mouth and on his inner lower lip.  The 
examiner noted an assessment of cold sores possibly due to 
herpes simplex.  

Records from Univera of Central New York dated in March 1995 
and VA examination reports dated in August 1997 show that the 
veteran complained of canker sores and cold sores.  

The September 2002 VA chronic fatigue syndrome examination 
report shows that the examiner reviewed the claims files.  
The physical examination revealed two apthous ulcers located 
on the interior right buccal mucosa.  The examiner noted an 
impression of apthous ulcers (canker sores) of the oral 
mucosa.  

The March 2005 VA examination report shows that the veteran 
indicated that his symptoms had not changed since the last 
examination in September 2002.  He complained of mouth 
ulcers, but the examiner noted that none were present on 
examination.  The examiner provided a diagnosis of possible 
cold sores, etiology unknown.  

Analysis

The veteran contends that he has mouth ulcers as the result 
of his service in the Persian Gulf.  

While the March 2005 VA examiner noted that the veteran 
possibly had cold sores, the etiology of which was unknown, 
this assessment was not based on objective findings.  
Therefore, the Board defers to the September 2002 VA 
examiner's assessment that the veteran suffers from apthous 
ulcers of the oral mucosa, which was observed on exam.  The 
veteran's mouth ulcers have been attributed to a known 
clinical diagnosis so service connection is not warranted on 
a presumptive basis.  

The service medical records are absent any complaints, 
treatment, or diagnosis of mouth ulcers during the veteran's 
active service.  There is also no competent medical evidence 
that the veteran's mouth ulcers are etiologically related to 
any incident of the veteran's military service.  
Consequently, service connection for mouth ulcers is also not 
warranted on a direct basis.  

Reasonable Doubt

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.


ORDER

Service connection for disability manifested by chronic joint 
and muscle pain, to include as due to undiagnosed illness or 
a medically unexplained chronic multisymptom illness. is 
denied.

Service connection for memory impairment, to include as due 
to undiagnosed illness or a medically unexplained chronic 
multisymptom illness, is denied.

Service connection for chronic fatigue, to include as due to 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness, is denied. 

Service connection for impaired concentration, to include as 
due to undiagnosed illness or a medically unexplained chronic 
multisymptom illness, is denied.

Service connection for mouth ulcers, to include as due to 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness, is denied.


REMAND

In July 2001, the Board remanded the issue of entitlement to 
service connection for hypertension for further development.  
At that time, the Board acknowledged that the medical 
evidence did not show that the veteran was diagnosed with 
hypertension within one year of his discharge from service, 
but the evidence did document the presence of hypertension 
thereafter.  The Board therefore determined that a medical 
opinion adequately addressing the etiology of the veteran's 
hypertension should be obtained.  

While the case was in remand status, the veteran underwent an 
examination in March 2005.  His blood pressure readings were 
162/100 (systolic pressure/diastolic pressure), 158/98, and 
158/96.  The examiner provided a diagnosis of hypertension 
and opined that the veteran's blood pressure was as likely as 
not essential.  The examiner maintained that medication, 
diet, exercise, and weight loss would likely control the 
veteran's blood pressure.  The examiner neither indicated 
that she reviewed the claims files nor provided an opinion as 
to whether the veteran's hypertension was etiologically 
related to the veteran's service.  This is significant 
because private treatment records from Univera of Central New 
York show a blood pressure reading of 130/100 in March 1992, 
or within one year of the veteran's discharge from active 
service in May 1991.  Thereafter, a blood pressure reading of 
112/80 in April 1992 is documented, but in July 1992, a 
reading of 120/90 is noted.  The foregoing readings show a 
high diastolic pressure.  VA regulations provide that the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm. or greater.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2006).  Thus, notwithstanding 
insufficient action on the veteran's part in controlling his 
blood pressure through diet and exercise, a medical opinion 
concerning the etiology of the veteran's hypertension is 
still required.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

In addition, the Board observes that the March 2005 VA 
examiner opined that the veteran's headaches were as likely 
as not related to the sustained high blood pressures and that 
it was likely that his headaches would be relieved if his 
blood pressure remained within normal limits.  A similar 
conclusion was drawn by a VA examiner who examined the 
veteran in September 2002.  As such, the claim of entitlement 
to service connection for headaches is inextricably 
intertwined with the claim for service connection for 
hypertension.  The veteran may be entitled to secondary 
service connection for headaches if service connection is 
established for hypertension.  38 C.F.R. § 3.310(a) (2006).  

The veteran also underwent a VA mental examination in August 
2002.  The VA examiner diagnosed the veteran with depressive 
disorder not otherwise specified, depression secondary to 
current medical complaints.  The examiner maintained that the 
veteran's depression was directly connected to and the result 
of his current medical complaints.  The veteran's current 
medical complaints include hypertension and headaches.  
Therefore, the issue of entitlement to service connection for 
a psychiatric disability is similarly intertwined with the 
issues of entitlement to service connection for hypertension 
and headaches.  Thus, the Board will defer adjudication of 
the headache and psychiatric disability issues.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's 
hypertension is etiologically related to 
his military service, to include whether 
it was manifested in the one-year period 
after his discharge from active service 
in May 1991.  The rationale for each 
opinion expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


